


110 HR 963 IH: Veterans Travel Fairness

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 963
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide that
		  the rate of reimbursement for motor vehicle travel under the beneficiary travel
		  program of the Department of Veterans Affairs shall be the same as the rate for
		  private vehicle reimbursement for Federal employees.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Travel Fairness
			 Act.
		2.Motor vehicle
			 travel reimbursement rate under the Department of Veterans Affairs beneficiary
			 travel program
			(a)RateSection
			 111(g) of title 38, United States Code, is amended by adding at the end the
			 following new paragraph:
				
					(5)Notwithstanding subparagraphs (B) and
				(C) of paragraph (2) and any other provision of this section, the rate of
				reimbursement under this section for travel by a privately owned motor
				automobile shall be the rate in effect under section 5704 of title
				5.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to travel after the date of the enactment of this Act.
			
